Title: To George Washington from Brigadier General Samuel Holden Parsons, 4 April 1777
From: Parsons, Samuel Holden
To: Washington, George

 

Sir
N[ew] Haven [Conn.] 4th April 1777

some of The Troops of this State began their March to join the Army Yesterday. they probably will arive at the North River about next Tuesday or Wednesday, the Number I am not able to inform your Excellency as they march from distant Parts of the State & are to rendezvous at Danbury where I expect Lt Col. Butler will take the Command of the Party; I shall be able by next Post to give the Numbers which have marchd & also the Number of Recruits in the State; I have never been able to procure any Return from Col. Webb or Col. Chandler nor has Col. Swift made One with that Certainty that I can rely upon but I believe I shall have his Return soon; I shall send on the Troops as fast as I can possibly but a Subaltern’s Command from a Regt & believe you may expect the Men to arrive in small Detachments every Week or perhaps more than Once a Week. I feel myself exceedingly distresd that the Troops are so backward & the recruiting Service so Slowly prosecuted: I am conscious I have omitted no Pains to arm, Cloth & forward the marching the Levies & Nothing on my Part shall be wanting: the Regts from which I have Returns are at present as is Subjoind exclusive of Officers. I don’t know when, or whether ever I shall procure Returns from the other Regiments unless yr Excellency should give such orders as would render it my Duty to take Measures with those Officers which will be disagreable. I am yr Excellency’s he Ser.

Saml H. Parsons



          
            Huntington
            250
          
          
            Wyllys
            193
          
          
            Bradly
            320
          
          
            Durkee
            163
          
          
            S. Webb
            130
          
          
            Meigs 3 Compy
            70
          
          
            Douglass
            276
          
          
            
            1402
          
          
            Swift Supposd
            150
          
          
            
            1552
          
          
            Webb
            
          
          
            Chandler
            
          
        

